Citation Nr: 1134984	
Decision Date: 09/19/11    Archive Date: 09/23/11

DOCKET NO.  06-24 801A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, claimed as a substance-induced mood disorder with depressive features.

2.  Entitlement to service connection for patellofemoral syndrome (PFS) and a torn left lateral meniscus, claimed as bilateral leg and knee conditions.


ATTORNEY FOR THE BOARD

David Traskey, Counsel







INTRODUCTION


The Veteran had active service from May 2004 to April 2005.

This matter came before the Board of Veterans' Appeals (Board) on appeal from a decision of September 2005 by the Department of Veterans Affairs (VA) San Juan, Puerto Rico, Regional Office (RO).

The Veteran's claims were previously before the Board in January 2009 and remanded at that time for additional evidentiary development, to include clarifying the Veteran's representation, requesting outstanding psychiatric treatment records, and scheduling the Veteran for VA examinations.  In light of the Board's decision to grant the benefits sought on appeal, the Board finds that a discussion as to whether there was compliance with the January 2009 remand order is moot.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

The Board is aware that the Veteran's mother requested on more than one occasion during the pendency of the appeal to represent the Veteran.  However, the Veteran's mother's efforts in the regard were unsuccessful, in part because she could not locate him to obtain the necessary signatures to assume responsibility for the Veteran's claim as a representative or fiduciary.  See statements and notice letters dated June 2006, November 2008, November 2009, July 2010, and October 2010.  To date, there has also been no formal finding regarding the Veteran's competency.  As such, the Veteran's mother is not the proper representative and, therefore, no representative is listed in this case.


FINDINGS OF FACT

1.  The Veteran credibly states that he experienced psychiatric problems in service, including depression.  The Veteran also reported a continuity of psychiatric problems since active service; these reports are supported by the competent medical evidence of record.

2.  The Veteran complained of bilateral knee pain and was treated in service for a left leg laceration and contusion.  The competent medical evidence of record attributed the Veteran's currently diagnosed bilateral patellofemoral syndrome and torn left lateral meniscus to his period of active service.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for an acquired psychiatric disorder, claimed as a substance-induced mood disorder with depressive features, are met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2010).

2.  The criteria for entitlement to service connection for bilateral patellofemoral syndrome and torn left lateral meniscus, claimed as bilateral leg and knee conditions, are met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran in this case contends that his currently diagnosed psychiatric disorder and bilateral leg and knee disability are related to service.  In light of Clemons v. Shinseki, 23 Vet. App. 1, 5-6 (2009), the Board has re-phrased the psychiatric issue on appeal as entitlement to service connection for an acquired psychiatric disorder, claimed as a substance-induced mood disorder with depressive features.

Establishing Service Connection 

Service connection may be granted for disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110 (West 2002).  Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303(a) (2010). 

Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. 3.303(d).  Presumptive periods are not intended to limit service connection to diseases so diagnosed when the evidence warrants direct service connection.  The presumptive provisions of the statute and Department of Veterans Affairs regulations implementing them are intended as liberalizations applicable when the evidence would not warrant service connection without their aid.  38 C.F.R. § 3.303(d).  According to 38 C.F.R. § 3.309(a) (2010), service connection for certain disabilities, including arthritis and psychosis, may be granted on a presumptive basis if manifested to a compensable degree within one year after separation from service.  

According to 38 C.F.R. § 3.384 (2010), the term "psychosis" includes a brief psychotic disorder; delusional disorder; psychotic disorder due to general medical condition; psychotic disorder, not otherwise specified (NOS); schizoaffective disorder; schizophrenia; schizophreniform disorder; shared psychotic disorder; and substance-induced psychotic disorder.

According to 38 C.F.R. § 3.301 (2010), direct service connection may be granted only when a disability or cause of death was incurred or aggravated in the line of duty, and not the result of willful misconduct or, for claims filed after October 31, 1990, the result of the Veteran's abuse of alcohol or drugs.  With specific regard to drug use, subsection (c)(3) notes that the isolated and infrequent use of drugs by itself will not be considered willful misconduct; however, the progressive and frequent use of drugs to the point of addiction will be considered willful misconduct.  Id. 

In Allen v. Principi, 237 F.3d. 1368, 1376-78 (Fed. Cir. 2001), the Federal Circuit outlined the narrow circumstances in which 38 U.S.C.A. § 1110 authorized disability compensation for alcohol-abuse related disability.  The Federal Circuit interpreted § 1110 as precluding service connection for a disability that resulted from primary alcohol abuse (i.e., arising from the voluntary and willful drinking to excess).  Id. at 1376.  On the other hand, the Federal Circuit held that § 1110 allowed service connection in one circumstance - when alcohol abuse arose "secondarily from or as evidence of the increased severity of a non-willful misconduct, service-connected disorder."  Id. at 1378.  The Federal Circuit further explained:
Veterans can only recover if they can adequately establish that their alcohol and drug disability is secondary to or caused by their primary service- connected disorder.  We foresee that such compensation would only result when there is clear medical evidence establishing that the alcohol or drug abuse disability is indeed caused by a Veteran's primary service-connected disability.

Id. at 1381.

Factual Background and Analysis

Service treatment records (STRs) associated with the claims file showed that the Veteran was afforded a clinical evaluation and physical examination in April 2004 prior to entering service.  The clinical evaluation was essentially normal and no psychiatric or lower extremity abnormalities were found.  

The Veteran presented to the emergency room in November 2004 with a left leg laceration after being struck by a glass bottle.  The impression was left knee laceration and contusion.  He was advised to follow-up for wound care at the troop medical clinic.  The Veteran returned to sick call two days later and the examiner noted that the most painful area was located over the left patella.  The impression was left knee contusion.

The Veteran was placed on unit watch in January 2005 following a psychiatric evaluation because the results of the evaluation indicated that the Veteran might be at risk for harming himself or others.  In a February 2005 mental status evaluation, the Veteran voiced continued difficulty dealing with depression and feelings of being uncomfortable in the Army.

The Veteran was subsequently admitted to Metroplex Hospital in February 2005 after he was found in the barracks burning himself on the arm with a lighter.  The Veteran reported a history of depression, but denied any previous incidents of self-mutilation.  His past medical history was also significant for attention deficit disorder and hyperactivity.  The Veteran admitted to feeling depressed prior to burning himself, but denied any interest in getting out of the military or avoiding deployment.  He also denied a history of recent drug or alcohol abuse, but acknowledged routine use of alcohol, and in the past two weeks, abuse of marijuana.  A urine drug screen was positive for cannabinoids.  The impression was self-mutilation and history of depression, among other conditions.

The Veteran was afforded a psychiatric evaluation the following day.  He admitted to being depressed for the past six months and attributed his depression to difficulty getting along with others.  The Veteran was unable to explain his behavior, but stated that he sought to get some time off from work or even transfer to a private psychiatric hospital to be able to rest and relax for a few days.  The Veteran's past medical history was significant for depression.  The impression was adjustment disorder with depression, as well as unspecified alcohol and cannabis abuse.  Additional Axis IV diagnoses included intentional self-injury and poor adaptation to relocation and Army service.  

A discharge summary associated with this period of hospitalization described the Veteran's depression as continuous and accompanied by easy tiredness and a lack of motivation to perform usual activities.  The discharge diagnoses included adjustment disorder with depression, unspecified alcohol and cannabis abuse, and intentional self-injury.     

The Veteran sought additional follow-up care in February 2005.  According to the treatment note, the Veteran burned his upper arm due to occupational stress.  It was noted that he was admitted to Metroplex Hospital and diagnosed as having adjustment disorder and cannabis abuse.  He was subsequently transferred to Darnall Army Community Hospital (DACH) for stabilization and command consultation.  He was advised to avoid cannabis.  The impression was adjustment disorder and cannabis abuse.  The Veteran was instructed to follow-up with the mental health clinic.

The Veteran was afforded a clinical evaluation and physical examination in February 2005 prior to separation from service.  The Veteran's report of medical assessment was significant for mental health treatment.  He also reported subjective complaints of musculoskeletal pain.  A physical examination showed no lower extremity abnormalities and a muscular examination was normal.  The examiner described the Veteran's knee pain as "atraumatic, no sequelae."  The examiner also noted that the Veteran's past medical history was significant for depression and attention deficit disorder.  Although the Veteran was discharged from service for "misconduct," a notation on the DD 214 Form indicated that it was "under honorable conditions (general)."  

The Veteran underwent inpatient VA psychiatric treatment in June 2005.  A history and physical examination associated with this episode revealed that the Veteran stated that his "mind was not well" since the beginning of his service and that he intentionally burned himself to emphasize this point.  He also reported being assaulted in service.  The impression was anxiety disorder, not otherwise specified (NOS), rule out substance-induced mood disorder, cannabis and alcohol abuse, and attention deficit disorder with hyperactivity (by history).  On admission, he acknowledged feeling irritable, depressed, anxious, aggressive, and angry for "several" weeks prior to admission.  It was noted that the Veteran burned himself in service, allegedly "out of anger."  The Veteran was eventually discharged to home against medical advice.  The discharge diagnoses were substance-induced mood disorder with depressive features, bipolar disorder (by history), cannabis and alcohol abuse, and attention deficit disorder with hyperactivity (by developmental history).  
The Veteran was afforded a VA general medical examination (GME) in June 2005.  He reported subjective complaints of knee pain and nervousness and admitted to continued cannabis use.  A musculoskeletal examination was normal and the examiner noted that the Veteran currently received psychiatric treatment for cannabinoid substance use and abuse.  X-rays of the knees showed an eccentril lytic lesion in the left post proximal tibia.  The impression was drug use and abuse (cannabinoids at present), patellofemoral syndrome (PFS), and arthralgia, among other conditions.

The Veteran was also afforded a VA Compensation and Pension (C&P) mental disorders examination in July 2005.  The Veteran's past medical history was significant for cannabis and alcohol use and abuse as well as feelings of sadness and depression.  A psychiatric examination revealed the Veteran's mood to be depressed and anxious.  The impression was cannabis and alcohol abuse as well as substance-induced mood disorder, depressive type.

The Veteran sought additional VA care in November 2005 after reporting subjective complaints of left knee pain.  The Veteran further stated that he experienced left knee pain since "tripping over rails while on military duty."  X-rays of the left knee were negative, but the examiner noted evidence of crepitus on physical examination.  A whole body bone scan was normal.  

The Veteran returned to VA in December 2005 for additional care.  At that time, no musculoskeletal deformities were found and the Veteran's range of motion was intact while his muscle tone was adequate.  Magnetic resonance imaging (MRI) of the left knee showed evidence of small knee effusion.  The radiologist also noted that the findings were suspicious for a radial tear involving the inner margin of the lateral meniscal body.  A follow-up MRI of the left knee taken in February 2006 showed a marginal meniscal tear at the lateral meniscus.

The Veteran was involuntarily committed for private psychiatric care in May 2006.  No references to the Veteran's military service are contained in these treatment notes.  The Veteran was subsequently discharged in June 2006.  The impression was bipolar disorder in manic phase with psychosis.  
The Veteran submitted a statement in support of his claim dated August 2006.  He indicated at that time that he was physically beaten in service by a group of soldiers just after he was discharged from the Army.  His attempts to file a complaint were allegedly ignored and the Veteran stated that he was bleeding and hurt, emotionally disturbed, and crying.

Also associated with the claims file is a statement from W. Agostini, M.D. dated May 2007.  Dr. Agostini stated that he began treating the Veteran in the "middle 90s" for symptoms consistent with attention and concentration disorder with hyperactivity.  Dr. Agostini noted a "marked deterioration" in the Veteran's global functioning following discharge from service.  The Veteran exhibited symptoms consistent with paranoid schizophrenia.  

Included in the claims file is a statement from APS Mental Health Clinic dated May 2008.  It was noted that the Veteran received psychiatric treatment at this facility for psychosis, not otherwise specified (NOS), since April 2008.

The Veteran's mother submitted a statement in support of his claim in April 2009.  In particular, she stated that the Veteran exhibited bizarre behavior and ultimately, became homeless.  She had recently learned that the Veteran was hospitalized in the psychiatric unit at the Queens Hospital Center in New York.  Efforts to locate the Veteran in New York were unsuccessful after he fled from the psychiatric facility.  See also, May 2010 statement.

The Board requested a Veterans Health Administration (VHA) opinion in connection with the Veteran's service connection claim for a bilateral leg and knee disability.  The requested opinion was provided by a VA orthopedic surgeon (with 42 years of practice experience) in July 2011.  According to the surgeon, all of the Veteran's knee conditions, including mild genu valgus, PFS, and the small radial tear of the lateral meniscus predated the Veteran's entrance into service and were not aggravated by his period of active service. 

In light of the fact that this opinion contradicted the medical evidence of record, the Board requested that the orthopedic surgeon provide an addendum to further explain his responses in the July 2011 opinion.  The surgeon provided the requested addendum in August 2011.  According to the surgeon, the Veteran had a diagnosis of mild genu valgus on pre-induction examination, but no mention of PFS or torn meniscus.  The Veteran was noted to be discharged from service after one year where he had a report of tripping over a rail and a one inch laceration to the left knee.  The surgeon noted that both injuries healed uneventfully while in service.

Following discharge from service, the examiner noted that the Veteran had a normal bone scan and bilateral knee x-ray, except for a small bone cyst in the left knee.  MRI was interpreted to show evidence of a small radial tear of the lateral meniscus of the left knee.  The surgeon further noted that the Veteran had "several" VA examinations with diagnoses of bilateral PFS and torn meniscus of the left knee.  

While there was no clinical evidence, in the surgeon's opinion, that the Veteran was overly symptomatic from either of these diagnoses (such as knee effusion, locking, or giving way), he did have occasional knee crepitation associated with PFS.  The surgeon also noted that the MRI was the sole basis for the diagnosis of the torn lateral meniscus of the left knee.  Based on the foregoing, the surgeon concluded:

[T]he Veteran's patella-femoral syndrome and torn left lateral meniscus both could be related to his in service time and injuries sustained in service at least as likely as not (i.e., 50% or greater possibility).

A.  Acquired Psychiatric Disability

Resolving all doubt in the Veteran's favor, the Board finds that the evidence supports a finding of service connection for an acquired psychiatric disorder in this case.  Generally, veterans are presumed to have entered service in sound condition as to their health.  See 38 U.S.C.A. § 1111 (West 2002); Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).  The presumption of sound condition provides:

[E]very veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  

See 38 U.S.C.A. § 1111 (West 2002); 38 C.F.R. § 3.304(b) (2010).  This presumption attaches only where there has been an induction examination in which the later complained-of disability was not detected.  See Bagby, 1 Vet. App. at 227. According to 38 U.S.C.A. § 1153 (West 2002), a "preexisting injury or disease will be considered to have been aggravated by active . . . service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease."

A history of pre-service existence of conditions recorded at the time of examination does not constitute a notation of such conditions but will be considered together with all other material evidence in determinations as to inception.  Determinations should not be based on medical judgment alone as distinguished from accepted medical principles, or on history alone without regard to clinical factors pertinent to the basic character, origin and development of such injury or disease.  They should be based on thorough analysis of the evidentiary showing and careful correlation of all material facts, with due regard to accepted medical principles pertaining to the history, manifestations, clinical course, and character of the particular injury or disease or residuals thereof.  38 C.F.R. §§ 3.303(c), 3.304(b) (2010); Crowe v. Brown, 7 Vet. App. 238 (1994).  VA's General Counsel has held that to rebut the presumption of sound condition under 38 U.S.C.A. § 1111, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service.  The Veteran is not required to show that the disease or injury increased in severity during service before VA's duty under the second prong of this rebuttal standard attaches. VAOPGCPREC 3-2003; Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).
A preexisting injury or disease will be considered to have been aggravated by active service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306(a) (2010).  Clear and unmistakable evidence (obvious and manifest) is required to rebut the presumption of aggravation where the pre-service disability underwent an increase in severity during service.  This includes medical facts and principles, which may be considered to determine whether the increase is due to the natural progress of the condition.  Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence in the record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 C.F.R. § 3.306(b) (2010).

Temporary or intermittent flare-ups during service of a preexisting injury or disease are not sufficient to be considered "aggravation in service" unless the underlying condition, as contrasted to symptoms, is worsened.  Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

The presumption of soundness applies in this case and it has not been rebutted by the evidence of record.  With regard to the issue of whether the Veteran had a psychiatric disability prior to entering service, the Board finds that the totality of the evidence does not constitute clear and unmistakable evidence of such a conclusion.  In this regard, pre-enlistment documents and STRs associated with the claims file are negative for a diagnosis of or treatment for a psychiatric disability of any kind.  The Board is aware, however, that in-service treatment records as well as post-service evidence reflect that the Veteran had a history of depression prior to entering service.  These statements alone (and without supporting documentation), however, do not undebatably show that the Veteran's psychiatric disability existed prior to his period of active service beginning in May 2004.  Since the presumption of soundness applies in this case, the Board will proceed to evaluate the Veteran's claim on a direct basis.

Continuity of symptomatology may be established if (1) the condition was "noted" during service; (2) there is evidence of post-service continuity of the same symptomatology; and (3) there is medical, or in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  See Savage v. Gober, 10 Vet. App. 488, 495-96 (1997); see generally, Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).

STRs associated with the claims file were negative for a diagnosis of or treatment for a psychiatric disability prior to entering service.  The Veteran subsequently experienced psychiatric problems beginning in January 2005 at which time he was placed on unit watch because the results of a psychiatric evaluation indicated that the Veteran might be at risk for harming himself or others.  In February 2005, the Veteran voiced continued difficulty dealing with depression and feelings of being uncomfortable in the Army.  Later that same month, he was hospitalized for inpatient psychiatric care at Metroplex Hospital after he was found in the barracks burning himself on the arm with a lighter.  The Veteran's past medical history was significant for depression and on discharge from the hospital, he was diagnosed as having adjustment disorder with depression, as well as unspecified alcohol and cannabis abuse.  Additional Axis IV diagnoses included intentional self-injury and poor adaptation to relocation and Army service.  

Subsequent to discharge from service, the Veteran was diagnosed as having numerous psychiatric disabilities including, anxiety disorder NOS, bipolar disorder, and psychosis NOS.  The evidence shows that the Veteran had psychiatric symptoms in service, filed a claim for VA benefits shortly after discharge and that he has been treated for psychiatric symptoms, which were variously diagnosed, continuously since his discharge from service.  Accordingly, the Board finds that the evidence of record establishes continuity of symptomatology in this case, and therefore, the Veteran's claim of service connection for an acquired psychiatric disorder is granted.  

To the extent that the Veteran's use of alcohol and drugs could be construed to be willful misconduct under 38 C.F.R. § 3.301, the Board points out that while the Veteran acknowledged routine use of alcohol, it was not until the two weeks immediately preceding his in-service psychiatric hospitalization that the Veteran was noted to have started to abuse marijuana.  By that time, the record reflects that the Veteran had been depressed for several months.  See February 2005 hospitalization reports.  Furthermore, the record does not reflect, nor does the Veteran allege, that he was under the influence of drugs or alcohol at the time that he burned his arm with a lighter.  Moreover, the Veteran was not referred for substance abuse treatment until after his in-service psychiatric hospitalization.  Absent evidence to the contrary, the Board finds the Veteran's use of alcohol and drugs in service to be isolated, infrequent and apparently, in response to his depression.  Thus, willful misconduct under 38 C.F.R. § 3.301 is not established.

B.  Bilateral Legs and Knees

Given the evidence of record, service connection for a bilateral leg and knee disability, diagnosed as PFS and a torn left lateral meniscus, is warranted in this case.    

As noted above, the Veteran reported subjective complaints of bilateral knee pain in service and was subsequently treated for a laceration and contusion of the left lower extremity.  He also reported subjective complaints of musculoskeletal pain during a February 2005 separation examination, but objective examination was negative for any lower extremity abnormalities.  There was no evidence of arthritis to any degree within one year after discharge from service.  The Board is aware that the Veteran was diagnosed as having arthralgia in June 2005, approximately four months after discharge from service.  Arthralgia, however, is not arthritis.  Arthralgia, rather, is defined as "pain in a joint."  See Dorland's Illustrated Medical Dictionary 149 (30th Ed. 2003).  

The Veteran in this case, however, has currently diagnosed bilateral leg and knee disabilities, including PFS and a marginal meniscal tear at the left lateral meniscus.  The August 2011 VHA orthopedic addendum attributed these disabilities to the Veteran's period of active service.  The Board finds the August 2011 addendum to be highly probative evidence on the issue of service connection.  In particular, the orthopedic surgeon concluded that the Veteran's PFS and torn left lateral meniscus "could be related to his in service time and injuries sustained in service at least as likely as not (i.e., 50% or greater possibility)."  In reaching these conclusions, the examiner relied on his professional training and specialized expertise as an orthopedic surgeon (with 42 years of practice experience) and a thorough review of the claims file.  Furthermore, there is no competent evidence of record to refute these conclusions.  

The Veteran was injured in service, reported symptoms at the time of discharge from service, and filed a claim for VA benefits shortly after his discharge from service.  He subsequently was diagnosed as having disabilities with respect to both knees, and a physician concluded these disabilities are at least as likely as not related to service.  Accordingly, the Board concludes that service connection for PFS and a torn left lateral meniscus, claimed as bilateral leg and knee conditions, is warranted and this claim, therefore, is granted.  
 
The Board has applied the benefit-of-the-doubt doctrine in reaching these conclusions.  38 U.S.C.A. 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1991); Alemany v. Brown, 9 Vet. App. 518 (1996). 

Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  The Board is granting in full the benefit sought on appeal in this case.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.


	(CONTINUED ON NEXT PAGE)


ORDER

Service connection for an acquired psychiatric disorder, claimed as a substance-induced mood disorder with depressive features, is granted.

Service connection for patellofemoral syndrome and a torn left lateral meniscus, claimed as bilateral leg and knee conditions, is granted.


____________________________________________
S.S. TOTH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


